Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that unless there was no headlight burning upon the locomotive of the train which struck plaintiff, he has not shown himself to be free from negligence contributing to the injury. The absence of such headlight is not only not established by a fair preponderance of evidence, but the great weight of disinterested testimony is to the contrary, and that such light was burning. Burr, Thomas, Woodward and Rich, JJ., concurred; Jenks, P. J., not voting.